Filed 10/21/20 Price v. Gullan CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



DAVID PRICE,                                                         D075332

         Plaintiff and Appellant,

         v.
                                                                     (Super. Ct. No. 37-2013-
RONALD GULLAN et al.,                                                00041632-CU-CO-CTL)

         Defendants and Respondents.


         APPEAL from an order of the Superior Court of San Diego County,
Frederic L. Link, Judge. Affirmed.
         Weil & Associates and David Weil for Plaintiff and Appellant.
         Zuccaro Law Firm, Emil A. Zuccaro; Law Offices of Mary A. Lehman
and Mary A. Lehman for Defendants and Respondents.


         Plaintiff purchased a yacht, and then sued his broker after discovering
the yacht was defective. After a bench trial, the court found plaintiff did not
prove his case and awarded the broker $150,000 in prevailing party attorney
fees. On appeal, plaintiff challenges this fee award, claiming the broker’s
attorney fees motion was untimely and, even if it was timely, the broker was
not entitled to attorney fees. We affirm.
                 FACTUAL AND PROCEDURAL SUMMARY
                                  Background
      In 2009, David Price purchased a yacht from two individuals (Sellers)
for $108,300. Ronald Gullan, the owner of Yachtfinders/Windseakers, Inc.
(collectively Gullan), served as the dual broker for Price and the Sellers.
Gullan did not sign the purchase agreement (Agreement), but Price
acknowledges Gullan was a third party beneficiary of the contract. The
Agreement included an attorney fees clause providing the broker was entitled
to recover attorney fees if he prevailed in an action “arising out of or relating
to” the Agreement.1
      After the sale, Price discovered structural and mechanical problems
with the yacht, and then learned the vessel had sunk near Catalina Island
and had been salvaged with mostly cosmetic repairs.
      Price sued Gullan, asserting three causes of action: breach of fiduciary
duty, negligence, and declaratory relief. Price’s theory was that Gullan
should have been aware of, and disclosed, the fact of a prior salvage operation
based on Gullan’s review of a title abstract reflecting a satisfied lien claim by
“Cat Tow Inc.,” a maritime towing and salvage company. Price alleged he



1      The attorney fees provision stated: “In any action, proceeding, or
arbitration between Buyer and Seller arising from or relating to this
Agreement, or the invalidity, interpretation, performance, or breach thereof,
the prevailing party shall be entitled to an award of reasonable attorney’s
fees and costs. If Broker is a prevailing party in any action or proceeding
arising out of or relating to this Agreement, or if Broker brings an interpleader
action, or if Broker provides assistance in any dispute, Broker shall be entitled
to an award, judgment or payment including Broker’s attorneys’ fees and
costs. Buyer and Seller authorize Broker to deduct such attorneys’ fees and
costs from the funds in any interpleader action, and from the funds of any
person against whom Broker has prevailed.” (Italics added.)

                                        2
was entitled to attorney fees against Gullan under the attorney fees provision
in the Agreement.
      After unsuccessfully moving for summary judgment against Gullan,
Price filed an amended complaint adding the Sellers as defendants and
asserting fraud claims against the Sellers.
                                  Bench Trials
      In 2016, Superior Court Judge Frederic Link held a bench trial on
Price’s claims against the Sellers. After the trial, the court found the Sellers
had defrauded Price by not disclosing that the boat had previously been
damaged. The court entered judgment for Price against Sellers for $108,300,
plus $102,846.30 in prevailing party attorney fees.
      On September 25, 2017, Judge Link held a bench trial on Price’s claims
against Gullan. Before trial, the parties agreed Sellers had actively
concealed from Gullan the fact “the boat was a ‘sinker,’ ” but disagreed
whether Gullan breached a duty by failing to research and disclose Cat Tow’s
satisfied lien on the abstract of title. Gullan argued the applicable
professional standards do not require a broker to investigate or disclose
satisfied liens. The parties also disagreed whether the Agreement
transferred the risks and due diligence obligations from Gullan to Price.
      At the end of the first day of trial, the court requested briefing on the
issue whether the Agreement’s as-is clause protected Gullan from any
liability for defects regarding the yacht.
      The next day, on September 26, the court ruled in Gullan’s favor on the
breach of fiduciary duty claim. Price asked the court to dismiss his
negligence cause of action and did not seek a ruling on his declaratory relief
claim. Neither party requested a statement of decision. Price did not
designate a reporter’s transcript of the trial to be part of the appellate record.


                                        3
      On December 7, 2017, Judge Link signed and entered a judgment in
Gullan’s favor “on all of [Price’s] claims.” The filed judgment (prepared by
Gullan’s counsel and sent to the court on October 27, 2017) had the caption
“[PROPOSED] JUDGMENT AFTER COURT TRIAL.” The judgment stated
the court “ruled from the bench in [Gullan’s] favor and ordered that [Price]
receive nothing from said Defendant[ ].” The judgment also stated: “As a
consequence of such judgment, [Gullan] shall recover [his] costs, including
attorney’s fees, from . . . Price. [Gullan’s] attorney’s fees will be determined
by motion to be heard by the Court.” The next paragraph stated that Price
shall pay Gullan “attorney’s fees and costs in the amount of [¶] $ ____.” In
the blank space for the amount, Judge Link handwrote “T B D” and added his
initials. Although the judgment was signed by Judge Link and had a file
stamp of December 7, 2017, the word “[PROPOSED]” remained in the
caption. Neither party served a notice of entry of judgment.
      About three weeks later, on December 26, Gullan submitted a
Memorandum of Costs, seeking $5,996.95 in costs, and stating attorney fees
will be “determined on motion.” (Capitalization omitted.)
                              Attorney Fees Motion
      Eight months later, on August 28, 2018, Gullan filed a motion seeking
$440,198.45 in attorney fees from Price, asserting he was entitled to recover
his fees as the prevailing party under the attorney fees provision in the
Agreement. He submitted his counsel’s declaration explaining the fees and
attaching his detailed billing records.
      As to his entitlement to the fees, Gullan argued the Agreement
explicitly provided for attorneys fees if he (“the Broker”) prevailed in an
action “arising from or relating to this Agreement.” He said the fact he did
not sign the Agreement was immaterial because he was identified in the


                                          4
Agreement as a party entitled to fees, and was a third-party beneficiary of
the contract.
      On the motion’s timeliness, Gullan’s counsel attached a document
identified in the Register of Actions, which was the same document as the
December 7, 2017 filed Judgment (with the same file stamp and the same
December 7, 2017 date next to Judge Link’s signature), except for two
changes (which Gullan’s counsel said were made by the court clerk on April
23, 2018): (1) the word “PROPOSED” was crossed out in the caption; and
(2) the letters “T B D” were crossed out, and the amount $5,996.95 was added
with a date (4-23-18) and the clerk’s initials. The only file stamp on this
document was the December 7, 2017 file stamp.
      Based on these documents, Gullan argued its August 2018 motion was
timely because the “hand interlineated document created by the Clerk on
April 23, 2018 is the only appealable order or judgment entered in this
case . . . and is the document that triggered the 180 day clock for filing this
[attorney fees] motion . . . .”
                        Opposition to Attorney Fees Motion
      Price opposed the motion, arguing it was untimely and Gullan was not
entitled to prevailing party attorney fees. On the timeliness issue, Price
asserted the December 7 final judgment was the trigger for the 180-day
deadline to file the motion, and the clerk’s action in crossing out the “T B D”
notation and adding the recovered costs did not extend this date.
      As to entitlement, Price conceded Gullan was a third-party beneficiary
of the Agreement, but argued the breach of fiduciary duty claim was not
encompassed within the attorney fees provision. Specifically, Price argued
his relationship with Gullan “was not created by any contract,” and instead
Gullan’s duties arose from regulations providing that a “yacht


                                        5
brokerage . . . owes a fiduciary duty to his or her client.” Price thus argued
that because Gullan’s duties owed to him arose solely from statutes rather
than the contract, Price’s breach of fiduciary claim did “not fall under the
umbrella of ‘arising out of or related to’ the . . . [A]greement.”
      Price additionally argued the $440,000 requested by Gullan was grossly
overstated and unreasonable. Price said, “[t]he idea that an attorney would
allow $400,000 in attorney fees to accumulate in the defense of a simple
$100,000 case challenges the entire concept of ethical billing behavior.”
      Neither party’s brief (nor Gullan’s reply brief) contained any reference
to, or discussion of, the issue whether the court had discretion to permit a
late attorney fees motion, and if so whether there was good cause for
exercising this discretion.
                         Hearing and Subsequent Orders
      On November 16, 2018, the court held a hearing on the motion. Both
counsel appeared at the hearing. The hearing was not reported, and there is
no reporter’s transcript or other documentation in the record reflecting what
was said at this hearing. The minute order issued after the hearing stated:
“The Court hears argument from counsel as to Motion for Award of Attorney
Fees. The court awards . . . attorney fees in the amount of $150,000.
[Gullan’s attorney] to draft up a new order and Judgment for the court.”
(Italics added.)
      Less than two weeks later, on November 29, the court entered an order
awarding attorney fees to Gullan. The order stated: “Having read the
motion, the memoranda and the declarations filed by the parties, and having
heard argument of counsel, the Court refers to its Judgment entered on
December 7, 2017, where it found that [defendant Gullan is] the prevailing
part[y] in this action and . . . [is] entitled to recover [his] attorneys’ fees from


                                          6
[Price]. [¶] [Gullan’s attorney fees motion] IS GRANTED. [¶] [Plaintiff
Price to pay] $150,000.00 to [defendant Gullan] for said attorney fees.”
      Two weeks later, on December 14, 2018, the court entered a “new”
judgment prepared by Gullan’s counsel, which included a description of the
following procedural timeline: (1) on September 26, 2017 the court ruled
from the bench in Gullan’s favor; (2) on December 26, 2017, Gullan filed his
costs memorandum; (3) on April 23, 2018, “the then temporarily assigned
Court Clerk made hand interlineations on the December 7, 2017 proposed
judgment inserting the amount of $5,996.95 for attorney’s fees and costs to be
awarded to [Gullan]. No Notice of Entry was served by the Court Clerk or
any party. The Court Clerk’s interlineation of the $5,996.95 amount as
including attorney’s fees, was an error”; (4) on August 28, 2018, Gullan filed
his attorney fees motion; (5) on November 16, 2018, the court held a hearing
on the motion and awarded Gullan $150,000 in attorney fees; and (6) on
November 29, the court signed an order granting the motion for the amount
awarded.
      This “new” December 14 judgment then stated: “Judgment is granted
in favor of [Gullan] and against [Price] . . . on [Price’s] claim of breach of
fiduciary duty tried to the Bench. [Price’s] negligence claim is dismissed with
prejudice. As a consequence of such judgment, [Gullan] shall
recover . . . costs, including attorney’s fees . . . . [¶] [Price] shall pay
[Gullan’s] attorney’s fees in the amount of $150,000 [plus costs of $5,996.95]
for a [total amount] of $155,996.95.”
      Gullan served a notice of entry of the December 14, 2018 judgment on
Price on December 17, 2018. Price filed this appeal challenging the attorney
fees on January 25, 2019.




                                           7
                                  DISCUSSION
                                  I. Timeliness
      Price contends Gullan’s attorney fees motion was untimely. We agree,
but conclude the court had good cause to excuse the delay. (Cal. Rules of
Court, rule 3.1702(d).)2
                            A. Motion Was Untimely
      Rule 3.1702(b)(1) provides: “A notice of motion to claim attorney’s fees
for services up to and including the rendition of judgment in the trial
court . . . must be served and filed within the time for filing a notice of
appeal . . . .” With exceptions not applicable here, a notice of appeal must be
filed on or before the earliest of 60 days after the service of a notice of entry of
judgment or 180 days after entry of the judgment. (Rule 8.104.)
      Assuming the December 7, 2017 judgment was the final judgment, the
180-day deadline applies because there was no service of notice of entry of
this judgment. (Rule 8.104). Thus, the attorney fees motion would be
untimely under rule 3.1702(b)(1). Gullan filed the motion on August 28,
2018, 264 days after the December 7, 2017 filed judgment. The motion was
thus 84 days late.
      Gullan suggests the motion was timely because it was filed within 180
days of the April 2018 handwritten addition of costs to the December 2017
judgment and the striking of the word “PROPOSED.” The argument is
without merit.
      Where a signed, final judgment resolves all issues between the parties
and provides a party is entitled to costs and attorney fees, but leaves the
amount for later determination, the deadline to appeal the judgment begins



2     All rule references are to the California Rules of Court.

                                         8
to accrue at the time this judgment is entered. (Torres v. City of San Diego
(2007) 154 Cal.App.4th 214, 222 (Torres) [“[w]here the judgment is modified
merely to add costs [and] attorney fees . . . , the original judgment is not
substantially changed and the time to appeal [from that judgment] is . . . not
affected”]; accord Hjelm v. Prometheus Real Estate Group, Inc. (2016)
3 Cal.App.5th 1155, 1163-1164; see also Laraway v. Pasadena Unified School
Dist. (2002) 98 Cal.App.4th 579, 582, fn. 3 (Laraway).)
      The time to appeal cannot “be restarted or extended by the filing of a
subsequent judgment or appealable order making the same decision.”
(Laraway, supra, 98 Cal.App.4th at p. 583, italics added.) With respect to
challenging fees and costs, the party has the option to include this challenge
with its challenge to the judgment, or to file a separate notice of appeal to
challenge a later costs and fees determination. (See Grant v. List & Lathrop
(1992) 2 Cal.App.4th 993, 996-997.) But “a separately appealable order [such
as pertaining to attorney fees] after final judgment does not substantially
modify the judgment itself for purposes of computing the time in which to file
a notice of appeal.” (Dakota Payphone, LLC v. Alcaraz (2011) 192
Cal.App.4th 493, 505; see Grant, at pp. 996-998.) Thus, for purposes of filing
a motion to obtain attorney fees, the 60- or 180-day trigger begins at the time
the initial judgment is entered.
      Under these rules, the 180-day period for Gullan to file an attorney fees
motion began on December 7, 2017, and ended 180 days later, on June 5,
2018. The fact a clerk added costs to the December 7, 2017 judgment in April
2018 and/or that the court again filed the judgment with the same conclusion
one year later on December 14, 2018 (but adding costs and attorney fees),
does not affect this deadline for the attorney fees motion. (Torres, supra, 154
Cal.App.4th at p. 222.) Likewise, the fact the court did not cross out the word


                                        9
“PROPOSED” when it signed the filed judgment on December 7, 2017, does
not affect its status as a final judgment. In deciding whether a judgment is
final, a court looks to the substance of the document, not the form. (See Dana
Point Safe Harbor Collective v. Superior Court (2010) 51 Cal.4th 1, 5; Griset v.
Fair Political Practices Com. (2001) 25 Cal.4th 688, 698.) As the trial court
recognized in its later November 29, 2018 order, the December 7, 2017
judgment was in substance a final resolution of all issues between the
parties, except for the reserved attorney fees and costs amounts.
         B. Court Did Not Abuse Discretion in Permitting Late Filing
      Gullan alternatively contends the court properly exercised its
discretion to allow it to file a late attorney fees motion.
                               1. Legal Principles
      Rule 3.1702(c)(2) permits the parties to stipulate to extend the time for
filing a motion for “up to an additional 60 days,” and rule 3.1702(d) states:
“For good cause, the trial judge may extend the time for filing a motion for
attorney’s fees in the absence of a stipulation or for a longer period than
allowed by stipulation.” (Italics added.)
      The purpose of this good-cause provision is to provide the trial court
with flexibility to allow a late attorney fees motion when warranted by the
factual circumstances. (Robinson v. U-Haul of California (2016) 4
Cal.App.5th 304, 326-327 (Robinson); Lewow v. Surfside III Condominium
Owners Assn., Inc. (2012) 203 Cal.App.4th 128, 134-136 (Lewow).) A court
may accept a late motion even if the party did not seek relief until after the
deadline. (Robinson, at p. 326.) This rule is “ ‘ “remedial” and is to be given a
liberal, rather than strict interpretation.’ ” (Ibid.; Lewow, at p. 135; see also
Barragan v. County of Los Angeles (2010) 184 Cal.App.4th 1373, 1382




                                        10
[“modern trend of judicial decisions” favors granting relief for a protected
party under a remedial statute “unless absolutely forbidden by statute”].)
      Factors relevant to the good-cause analysis include whether counsel
acted reasonably; whether the court found counsel’s explanation credible; and
whether the defendant suffered any prejudice from the delay. (See Robinson,
supra, 4 Cal.App.5th at pp. 327-328; Lewow, supra, 203 Cal.App.4th at
pp. 135-136.) The trial court has considerable flexibility in considering these
factors. Even a claim of inadvertence or an honest mistake of law, “if it is not
prejudicial, may constitute good cause for a late filing.” (Robinson, at
pp. 326-328; see Lewow, at pp. 135-136; see also Pollard v. Saxe & Yolles Dev.
Co. (1974) 12 Cal.3d 374, 380-381 [cost bill] (Pollard).)
      We reverse a trial court’s good-cause determination only if it was
arbitrary or capricious, or resulted in a miscarriage of justice. (Robinson,
supra, 4 Cal.App.5th at p. 327; see Cussler v. Crusader Entertainment, LLC
(2012) 212 Cal.App.4th 356, 366 [defining abuse of discretion standard].)
Because the facts pertaining to the timeliness of an attorney fees motion
depend on the court’s evaluation of the earlier proceedings and its first-hand
assessment of counsel and the asserted justifications for the delayed filing,
reviewing courts must “pay special deference to the trial court’s view . . . .”
(Robinson, at p. 327.) “A litigant faces a steep uphill battle in seeking to
reverse a court’s finding of ‘good cause.’ ” (Id. at p. 326.)
                                    2. Analysis
      Under this deferential standard, we find sufficient basis to support a
finding of good cause. First, although we agree with Price the December 7
judgment was a “final” judgment for purposes of triggering the 180-day
period for filing an attorney fees motion, Gullan’s counsel’s inadvertence or
apparent misunderstanding of the rule was not so unreasonable as to


                                         11
preclude the court from hearing the motion on the merits. As reflected in the
court’s December 2018 “new” judgment, the court found a substitute clerk
had made some notations in April 2018 on the December 7, 2017 judgment
that were incorrect or confusing, and the court appeared to indicate that the
clerk did so without following specific direction from the court. Additionally,
it was not until April 2018 that the word “PROPOSED” was crossed out in
this judgment. The court’s direction to Gullan’s counsel in November 2018 to
prepare a new judgment setting forth the procedural timeline shows the court
was concerned that the record had become confused with respect to what had
occurred after the court ruled in Gullan’s favor at the end of trial. Under
these circumstances, the court had a sound basis to conclude Gullan’s
counsel’s mistake was not unreasonable.
      More important, Price does not point to any prejudice resulting from
Gullan’s delay in filing the motion. There was no showing, for example, that
any information (witnesses or documents) became unavailable during the 84-
day period after the rule 3.1702(a) deadline. The same trial judge who had
conducted the two bench trials was the decisionmaker on the attorney fees
motion. The court had already found Gullan was a prevailing party, and thus
the main issue was the reasonableness of the requested fees, which were
documented in detailed time records. Price obtained all the procedural
protections to which he was entitled if Gullan had timely filed the motion,
and he successfully convinced the court that the fee claim was substantially
inflated, resulting in a fee award of only about 35 percent of the claimed
amount.
      Price argues that even if there are sufficient grounds in the record to
support a good-cause finding, we cannot affirm on this basis because Gullan
did not seek relief under rule 3.1702(d) in his moving or reply papers filed


                                      12
below. However, without a reporter’s transcript of the proceedings, or other
form of a written description of what occurred at the attorney fees motion
hearing, we are required to presume Gullan’s counsel raised, and the court
addressed, the good-cause issue at the hearing.
      “In reviewing any order or judgment we start with the presumption
that the judgment or order is correct, and if the record is silent we indulge all
reasonable inferences in support of the judgment or order.” (Chalmers v.
Hirschkop (2013) 213 Cal.App.4th 289, 299.) Thus, where no reporter’s
transcript is provided and the missing information could have been presented
at the hearing, we presume the unreported proceedings would demonstrate
the absence of error. (Jameson v. Desta (2018) 5 Cal.5th 594, 609 (Jameson);
In re Estate of Fain (1999) 75 Cal.App.4th 973, 992.) “ ‘ “[I]f any matters
could have been presented to the court below which would have authorized
the order complained of, it will be presumed that such matters were
presented.” ’ ” (Jameson, at p. 609.)
      It was Price’s burden to provide an adequate record, including by
obtaining the presence of a reporter at the attorney fees hearing. (Jameson,
supra, 5 Cal.5th at pp. 608-610.) Alternatively, Price could have satisfied his
burden by using the agreed or settled statement procedure to create a record
documenting the nature of the arguments at the attorney fees hearing.
(Rules 8.134, 8.137) Without an affirmative showing of error, we are
required to presume Gullan asked the court at the hearing to find good cause
to file the late motion, and that the court exercised its discretion to find in
Gullan’s favor on this issue.
      In his reply brief, Price contends that although the time deadlines in
rule 3.1702 are not jurisdictional, the deadlines are “mandatory” and the




                                        13
court can permit an untimely filing only if the petitioner successfully seeks

relief from default under Code of Civil Procedure section 473.3
      This argument is unsupported by the language of rule 3.1702(d).
Nothing in this rule suggests that the Legislature intended to “import”
section 473 procedures and requirements into the good-cause standard.
(Robinson, supra, 4 Cal.App.5th at pp. 326-327; see also Lewow, supra, 203
Cal.App.4th at pp. 134-136; Gonzalez v. Santa Clara Dept. of Social Services
(2017) 9 Cal.App.5th 162, 168; Pearl, Cal. Attorney Fee Awards (Cont.Ed.Bar
3d ed. 2018) § 11.40.)
      Price relies on Russell v. Trans Pacific Group (1993) 19 Cal.App.4th
1717 (Russell), which held that under a predecessor rule (former rule 870) a
trial court had no discretion to disregard compliance with the requirement
that a party file a noticed motion for attorney fees and that section 473 was
the sole basis for seeking relief under the circumstances.
      Russell is not controlling here. First, Russell was addressing the
noticed motion requirement (rather than the timeliness issue) and focused on
the legislative history reflecting that the Legislature intended the noticed-
motion requirement to be mandatory. (Russell, supra, 19 Cal.App.4th at
pp. 1725-1726.) Second, former rule 870 analyzed in Russell was materially
different from the current rule 3.1702(d) because it limited a court’s
discretion to extend the time to file a noticed motion to “a period not to exceed
30 days.” (Former rule 870(b)(3); see Lee v. Wells Fargo Bank, N.A. (2001) 88
Cal.App.4th 1187, 1198.) The current amended rule places no time
restriction on a court’s discretion, and instead provides that for good cause
the trial court may extend the time for filing an attorney fees motion without


3     All unspecified statutory references are to the Code of Civil Procedure.

                                       14
a specific limitation, and also expressly provides that this extension can be
longer than that permitted by stipulation (60 days). We interpret this
amendment as reflecting an intent to broaden the court’s discretion to allow
attorney fees motions filed beyond the statutory appellate period without
requiring resort to the section 473 procedure. (See Lee, at p. 1198.)
      Additionally, even at the time Russell was decided, the California
Supreme Court and several Courts of Appeal had expressed the view that the
trial courts have the inherent power to grant a costs and/or attorney fees
request that does not strictly comply with statute. (See, e.g., Pollard, supra,
12 Cal.3d at pp. 380-381 [court had discretion to permit untimely cost bill
where no prejudice]; Gunlock Corp. v. Walk on Water, Inc. (1993) 15
Cal.App.4th 1301, 1304-1305 [recognizing court’s discretion to permit late
filings absent any prejudice]; Hoover Community Hotel Development Corp. v.
Thomson (1985) 168 Cal.App.3d 485, 487-488 [failure to file a timely costs
motion does not preclude the court from awarding costs where there was no
prejudice to the opposing party].)
                        II. Entitlement to Attorney Fees
      Price next contends the court erred in finding Gullan was a party
entitled to recover prevailing party attorney fees under the Agreement.
      Price concedes Gullan was a third party beneficiary of the Agreement,
and that Gullan (as Broker) was a party specifically entitled to receive
prevailing party attorney fees under the attorney fees clause. (See fn. 1,
ante.) But he argues the court erred in awarding the fees because the
Agreement provides for attorney fees only “[i]f Broker is a prevailing party in
any action or proceeding arising out of or relating to this Agreement . . . .”
(Italics added; see fn. 1, ante.) He contends the action did not “arise out of or
relate” to the Agreement.


                                        15
      Generally, when a party prevails on a tort claim, the question whether
that party is entitled to attorney fees under a contractual provision depends
on the language of the contractual provision and whether the type of claim is
within the scope of that provision. (Exxcess Electronixx v. Heger Realty Corp.
(1998) 64 Cal.App.4th 698, 708; see Mountain Air Enterprises, LLC v.
Sundowner Towers, LLC (2017) 3 Cal.5th 744, 751; Santisas v. Goodin (1998)
17 Cal.4th 599, 608; Xuereb v. Marcus & Millichap, Inc. (1992) 3 Cal.App.4th
1338, 1342-1343.) In determining the scope of the provision, the courts
examine the contractual language, interpreting the words in their “ ‘ordinary
and popular sense,’ unless ‘used by the parties in a technical sense or a
special meaning is given to them by usage.’ ” (Mountain Air, at p. 752.)
      Price argues that in this case his breach of fiduciary duty claim did not
come within the attorney fees provision because his action did not “arise from
or relate to” the Agreement. He notes there is a specific statutory scheme
(the Yacht and Ship Brokers Act) requiring a yacht brokerage to act as a
fiduciary to a buyer or seller of a yacht. (See Harb. & Nav. Code, § 701, subd.
(a)(1)).) Based on this statutory duty, Price argues his breach of fiduciary
duty claim arose from the statutes, and not the Agreement.
      Price reads the “arising from or relating to” contractual language too
narrowly. The Agreement formed the foundation for the relationship among
Price, the Sellers, and Gullan, and identified Gullan as the “procuring cause”
of the sale. The core basis of Price’s claim was that the Sellers sold Price a
defective boat under this Agreement, and Gullan should have disclosed the
vessel’s salvage history because Gullan was the dual broker identified in the
Agreement. Price claimed Gullan improperly “approved . . . the distribution
of the [purchase] funds” under the Agreement. The Agreement limited
Gullan’s obligations pertaining to these matters. The Agreement included


                                       16
the broker as a protected party in the “as is” clause, and expressly stated
Gullan was not making any representations or warranty about the yacht or
its fitness for use. The court cited, and asked for briefing on, this contractual
provision shortly before ruling in Gullan’s favor.
      On this record, Price’s claims related to the Agreement, even if some of
Price’s legal theories were based on a statutory scheme. (See Kangarlou v.
Progressive Title Co., Inc. (2005) 128 Cal.App.4th 1174, 1179 [although
escrow holder’s duty arose from statute, it “assumed this duty only by
entering the contract . . . . Accordingly, the duty arose out of and is not

outside the contract”].)4 The Legislature’s imposition of conduct standards
on a yacht broker who contracts to assist a buyer or seller does not change
the facts showing Gullan owed a duty toward Price because of the contractual
relationship among the parties, and those duties were expressly limited by
the parties’ written agreement. Price himself recognized this fact in his
complaint by claiming entitlement to recover his own attorney fees from
Gullan based on this same attorney fees provision.




4     Kangarlou is distinguishable because the issue concerned whether the
claim fell within Civil Code section 1717’s “on the contract” requirement.
(Kangarlou, supra, 128 Cal.App.4th at p. 1178.) But the court’s rationale
with respect to a statutory duty applies equally here. (Ibid.)

                                       17
                              DISPOSITION
     Order affirmed. Appellant to pay respondents’ costs on appeal.


                                                               HALLER, J.

WE CONCUR:



HUFFMAN, Acting P. J.



DATO, J.




                                    18